Citation Nr: 1438658	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  13-25 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested by dizziness, to include bilateral superior semicircular canal dehiscence syndrome (SCDS), vertigo, and vestibular neuritis.


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from July 1986 to May 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was previously represented by AMVETS.  In June 2012, prior to certification of the appeal to the Board, AMVETS withdrew representation of the Veteran.  See 38 C.F.R. §§ 14.631(c), 20.608(a) (2013).  The Veteran has not appointed another representative, and the Board does not recognize any representation at this time.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a disorder manifested by dizziness, to include SCDS, vertigo, and vestibular neuritis.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

The Veteran contends that he experienced dizziness and vertigo since 2007 during a flight when he had a sudden onset of nausea, dizziness, and headache.  He also reported that the symptoms got progressively worse over the next year, but that it has improved.  Now, the Veteran alleges that he only experiences dizziness.  A service treatment record from February 2010 reveals the Veteran's complaint of dizziness.  At that time, possible bilateral superior semicircular canal dehiscence syndrome was indicated without further diagnosis.

In December 2010, the Veteran underwent a VA audiology examination.  At that time, the Veteran reported that he had dizziness.  Upon physical examination, the VA examiner indicated that the Veteran's report of dizziness symptoms is not consistent with SCDS.  The computed tomography (CT) scan revealed a thin intact bony rim.  The VA examiner also indicated that the Veteran's dizziness symptoms are not inconsistent with a peripheral vestibulopathy, such as vestibular neuritis.  Upon vestibular/balance examination, borderline right vestibular weakness was found.  

The Veteran was afforded a VA general examination in March 2011.  At that time, the VA examiner indicated that the Veteran's dizziness occurred many years after an in-service head injury and the dizziness is therefore not related to the head injury.  Parenthetically, the Board notes that service connection for mild traumatic brain injury was denied by the RO in the July 2011 rating decision and is not in appellate status at this time.

Here, the Board finds the December 2010 and March 2011 VA examinations inadequate for VA compensation purposes.  While the December 2010 VA examiner noted that the CT scan is not consistent with SCDS, she did not opine as to the etiology of the vestibular weakness.  In addition, the March 2011 VA examiner did not address or mention the February 2010 service treatment record that noted the Veteran's complaint of dizziness.  It is also unclear from these VA examinations whether the Veteran has a current disability manifested by dizziness, to include SCDS, vertigo, and vestibular neuritis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the above and because the December 2010 and March 2011 VA examinations are found to be inadequate, the Board finds that another VA examination is warranted to assist in determining the etiology of the disorder manifested by dizziness, if any.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of any current disorder manifested by dizziness (an ear, nose, and throat physician is preferred but not required).  Following a review of all relevant evidence from the claims file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service complaints of dizziness), an examination, and any necessary testing, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability manifested by dizziness, to include, but not limited to, SCDS, vertigo, and/or vestibular neuritis?

b) If the Veteran has a current disability manifested by dizziness, is it as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service?

If the Veteran does not have a diagnosed disability manifested by dizziness, the VA examiner should so state.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to these claims.

2. After completion of the above and any additional development deemed necessary, the claim of service connection for a disorder manifested by dizziness, to include SCDS, vertigo, and vestibular neuritis, should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative, if any, should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



